Citation Nr: 0610377	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chronic lung disease, to 
include asbestosis and bronchitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran's active service extended from August 1971 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In September 2003, a hearing was held before a decision 
review officer at the RO.  In August 2005, a videoconference 
hearing was held before the undersigned Veterans Law Judge, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  

The January 2004 statement of the case addressed other 
issues, which the veteran did not appeal.  In his March 2004 
substantive appeal, he stated that he was only appealing for 
service connection for a hearing loss and asbestosis of his 
lungs.  Service connection for a hearing loss was 
subsequently granted and the veteran did not appeal any of 
the down-stream issues, such as the rating or effective date.  
The Board proceeds with its review of the remaining issue.  


FINDINGS OF FACT

1.  The RO denied service connection for asbestosis in a 
September 1995 decision.  Although he was duly notified of 
that decision and of his appellate rights, the veteran did 
not appeal the decision.  

2.  The evidence submitted since the last final decision of 
September 1995 includes private medical records which 
interpret X-rays as being compatible with the presence of 
asbestosis; this additional evidence was not previously 
before agency decisionmakers, is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

4.  The preponderance of the competent medical evidence shows 
that the veteran does not have asbestosis or any other 
pulmonary disorder, including bronchitis, linked to his 
active service.  


CONCLUSIONS OF LAW

1.  The September 1995 RO decision that denied the claim of 
service connection for asbestosis is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  

2.  The evidence presented since the September 1995 RO 
decision is new and material; the claim for service 
connection for asbestosis is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104 (2005), 3.156(a) (as 
effective for claims filed prior to August 29, 2001).  

3.  Service connection for a chronic lung disease, to include 
asbestosis and bronchitis, is not warranted.  38 U.S.C.A. 
§§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous decision

In September 1995, the RO denied service connection for a 
lung disorder due to asbestos exposure.  An October 1995 
letter informed the veteran of that decision.  The veteran 
did not make a timely appeal.  Decisions of the RO which are 
not appealed are final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2005).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
has held that the Board must first determine if it has 
jurisdiction to consider a claim.  If a claim was the subject 
of a previous final denial, the Board does not have 
jurisdiction to consider the claim, no matter how the RO 
developed the claim, unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Jackson v. Principi, 265 
F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  If it is determined that new 
and material evidence has been presented, the claim will be 
reopened, and any required development would be undertaken.  
See Elkins v. West, 12 Vet. App. 209 (1999).  

The current claim was received in September 2000.  For claims 
received prior to August 29, 2001, new and material evidence 
means evidence not previously submitted to agency decision 
makers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

In this case, at the time of the September 1995 RO denial, 
there was no competent medical evidence that the veteran 
actually had the claimed asbestosis or other asbestos related 
pulmonary disorder.  Since reopening his claim, he has 
submitted private medical reports of findings compatible with 
lung disease, to include asbestosis.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Board agrees that these private medical reports of 
findings compatible with asbestosis were not previously 
submitted to agency decision makers.  They bear directly and 
substantially upon the specific matter under consideration.  
They are neither cumulative nor redundant.  By themselves or 
in connection with evidence previously assembled, they are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Thus, the new private 
medical records meet the applicable definition of new and 
material evidence and require that the claim be reopened.  

The Board must conduct a two-part analysis.  Having first 
determined that the evidence received since the prior final 
disallowance of the claim is "new and material" to reopen 
the claim, the Board proceeds to the second step and will 
evaluate the merits of the claim in view of all the evidence, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  The RO has previously considered the claim on 
the basis of all the evidence, both old and new, so the 
veteran is not prejudiced by the Board's de novo review of 
the claim on the merits.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Implementing 
regulations have been published.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of May 2001 and July 2004 
discloses that they complied with all the requirements as 
described by the Court.  Particularly, the wording of the 
VCAA notices adequately informed the claimant that he should 
provide "any" evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case, with the May 2001 VCAA letter being 
sent to the veteran before the October 2001 rating decision 
was made.  Moreover, the file reflects a continuous flow of 
information to the veteran.  The rating decisions, statement 
of the case, and supplemental statement of the case, as well 
as the VCAA letter and other correspondence, notified the 
veteran and his representative of the status of the evidence 
as it was developed and of the need for substantiating 
evidence from him.  Further, the veteran had an opportunity 
to respond before the RO re-adjudicated his claim.  Any 
deficits in the original notice were cured long before the 
case came to the Board and are no more than non-prejudicial 
error.  The veteran was afforded "a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson; 19 Vet. App. 103 
(2005).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The veteran has been examined by 
VA and medical opinions have been rendered as to whether the 
veteran has asbestosis or any other lung disease linked to 
in-service exposure to asbestosis.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Social Security Administration 
(SSA) records have been obtained.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Discussion

The veteran contends that he has asbestosis or another 
pulmonary disorder as the result of exposure to asbestos 
during his active service.  He asserts that he served on 
ships which were infested with asbestos and that his duties 
included scraping and other activities as a bosun's mate, 
which resulted in his being exposed to asbestos.  

The veteran's service personnel records show that he served 
as a seaman apprentice on the U.S.S. John R. Perry, from 
December 1971 to May 1972, and served as an airman apprentice 
on the U.S.S. Oriskany, from May 1972 to July 1972, and on 
the U.S.S. Coral Sea, from July 1972 to January 1973.  While 
the service personnel records do not reflect asbestos 
exposure, given the nature of the veteran's duties while 
aboard ship in the Navy, the Board doers not dispute that he 
was exposed to asbestos.  The question remains whether he has 
a current diagnosis of a lung disease linked to such exposure 
or any other incident of service. 

The service medical records do not reflect any chronic 
pulmonary disease.  In November 1972, the veteran had a sore 
throat, nasal congestion, nonproductive cough and headaches.  
His temperature was slightly below normal and his throat was 
slightly inflamed.  Medication was recommended.  There was no 
report of further symptoms.  On the January 1973 examination 
for separation from active service, the veteran's lungs and 
chest were normal.  A chest X-ray was within normal limits.  
The separation examination was done by a trained medical 
professional and it provides competent evidence that chronic 
lung disease was not present at the time the veteran left 
active service.  

Following service, years passed without any competent medical 
documentation of a pulmonary disorder.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The veteran was treated at a private hospital in May and June 
1980 for a work related injury.  There were no pulmonary 
complaints, findings or diagnoses.  A chest X-ray was 
reported to be normal.  This report, more than 7 years after 
the veteran left active service, is evidence against a 
continuity of post-service pulmonary symptomatology.  

The earliest evidence of pulmonary symptoms was recorded more 
than 9 years after the veteran completed his active service.  
On VA examination, in September 1982, the veteran complained 
of various symptoms, including chest pain.  It was reported 
to be a substernal lump-like feeling which had been fairly 
constant for 3 years and had reportedly been ascribed by his 
physicians to bronchitis.  The discomfort increased when he 
smoked.  He had a regular morning cough productive of a fair 
amount of phlegm.  He had no other pulmonary symptoms.  On 
examination, his chest was clear.  There were mild chest wall 
tenderness and gynecomastia.  The diagnosis was substernal 
chest discomfort of uncertain etiology.  

Private clinical records of August 1983 and March to October 
1987 show treatment for other complaints, without pulmonary 
symptoms.  

There was a private hospitalization, for a job-related back 
injury, in October 1986.  On physical examination, his chest 
was clear.  There were no pulmonary complaints, findings or 
diagnoses.  

The report of the December 1987 VA examination shows the 
veteran reported that, for the past 7 or 8 months, he had a 
substernal aching chest pain.  It reportedly occurred several 
times a week and lasted 2 to 3 minutes, with no associated 
symptoms.  He also reported occasional dyspnea on exertion, 
with a morning cough productive of white phlegm.  On 
examination, his chest was clear.  The diagnosis was 
substernal chest discomfort.  The doctor expressed the 
opinion that the chest pain sounded like it was 
musculoskeletal.  

In September 1988, a SSA Administrative Law Judge found the 
veteran was disabled by physical and mental conditions, which 
did not include any pulmonary disorder.  

The report of the December 1988 VA examination includes 
various complaints; however, the veteran denied any lung 
complaints.  He acknowledged smoking 11/2 packs of cigarettes 
per day for 15 years.  The chest examination was clear to 
auscultation.  There was no pulmonary diagnosis.  

The record includes summaries of private hospitalizations for 
disorders not at issue here.  On admission in December 1991, 
the veteran's tobacco abuse was noted.  His lungs were clear 
with good breath sounds.  On admission in February 1992, the 
veteran denied any lightheadedness, chest pain, or difficulty 
breathing.  He reported an occasional cough, probably a 
cigarette cough.  The lungs had rhonchi scattered through all 
lung fields.  A chronic pulmonary disorder was not diagnosed.  
On the April 1992 admission, the lungs were clear to 
auscultation and percussion, and there was no pulmonary 
diagnosis.  On the July 1992 admission, the lungs were clear 
to auscultation, and there was no pulmonary diagnosis.  

In September 1992, the veteran was admitted to a VA 
domiciliary.  On admission examination, review of systems was 
negative for wheezing, coughing, shortness of breath or other 
respiratory complaints.  On examination, his chest was clear 
to auscultation.  The veteran was discharged from the 
domiciliary in November 1992.  The summary does not reflect 
any pulmonary problems during his stay and there were no 
pulmonary diagnoses.  

The veteran was again admitted to a VA domiciliary in May 
1993.  On admission examination, review of systems was 
negative for wheezing, coughing, shortness of breath or other 
respiratory complaints.  On examination, his chest was clear 
to auscultation.  In January 1994, it was noted that the 
veteran decided to continue smoking.  The veteran was 
discharged from the domiciliary in March 1994.  The summary 
does not reflect any pulmonary problems during his stay and 
there were no pulmonary diagnoses.  

An August 1993 report from R. A. R., M.D., shows that a chest 
X-ray film was reviewed for evidence of asbestosis.  There 
was right pleural thickening.  It was commented that pleural 
thickening was often seen following asbestos exposure and was 
compatible with a diagnosis of pleural asbestosis.  This 
report was subsequently used to support a settlement in favor 
of the veteran in a class action asbestosis suit.  

VA clinical notes from September 1992 to June 1997 do not 
reflect asbestosis or other chronic pulmonary disorder.  

On private hospitalization in May 1994, there were no 
pulmonary complaints.  On private hospitalization in May 
1995, there were no pulmonary complaints and the veteran's 
chest was clear to examination.  

On a VA examination in July 1995, the veteran reported that 
he was first diagnosed with chronic bronchitis about 10 years 
earlier.  He said his symptoms had worsened in the last 2 to 
3 years.  He complained of shortness of breath with exertion.  
He could only climb two flights of stairs before stopping to 
catch his breath.  He experienced intermittent right sided 
chest pain of a pleuritic nature.  He reported 3 emergency 
room visits in the last 7 months, requiring nebulized beta 
agonist treatments.  It was noted that he had reduced his 
smoking to one pack per day.  He reported that he had seen a 
private physician, 2 to 3 years earlier, and was told that he 
had asbestos related lung disease.  Examination revealed 
clear lung fields throughout, bilaterally.  The impression 
was mild to moderate dyspnea on exertion.  It was noted that 
the veteran had been diagnosed with chronic bronchitis, 
consistent with heavy tobacco use.  A chest X-ray study was 
read as disclosing the lungs to be clear with no congestion 
or infiltrates.  No pleural calcifications were present.  The 
impression was a normal chest.  Pulmonary function testing 
had normal results.  The examiner reviewed the test results 
and concluded that there was no evidence of asbestosis.  

VA hospitalization in July and August 1995 was primarily for 
other complaints.  It was noted that the veteran was nicotine 
dependent.  On admission examination, he reported chronic 
bronchitis with grayish sputum in the morning.  He smoked a 
pack of cigarettes a day for 25 years.  It was noted that he 
had a claim for asbestosis pending.  Lung respirations and 
breath sounds were normal.  The health summary included 
chronic obstructive pulmonary disease, chronic bronchitis and 
exposure to asbestos.  The summary of the hospitalization 
shows the veteran's lungs to be clear, anterior to posterior, 
bilaterally.  A chest X-ray was read as normal.  Diagnoses 
included nicotine dependence, chronic obstructive pulmonary 
disease and chronic bronchitis.  There was no diagnosis as to 
asbestosis or exposure to asbestos.  Analyzing this report 
shows that the veteran has some pulmonary deficits related to 
his many years of cigarette smoking.  The doctors considered 
his claims of having pulmonary disease due to exposure to 
asbestos in service, but the physicians could not make such a 
diagnosis.  

The veteran was in a VA domiciliary from August 1995 to 
January 1996.  On admission examination, his lungs were clear 
to percussion and auscultation.  Diagnoses included 
continuous nicotine dependence.  There were no diagnoses of 
asbestosis, disease related to asbestos exposure, or other 
chronic pulmonary disorder.  

A report from a university medical center shows that a 
February 1996 X-ray was read in June 1998.  The film was not 
negative but had parenchymal abnormalities consistent with 
pneumoconiosis.  [Asbestosis is "a pneumoconiosis due to 
asbestos particles"; pneumoconiosis is "a disease of the 
lungs caused by the habitual inhalation of irritant mineral 
or metallic particles."  Webster's Medical Desk Dictionary 
51, 557 (1986), as cited in McGinty v. Brown, 4 Vet. App. 
428, 429 (1993)].  The report did not identify asbestosis 
specifically or differentiate the findings from smoking 
related irritation.  

Private hospital records show the veteran was admitted in 
April 1999 for an injury.  In January 2000, the veteran went 
to a private emergency room complaining of pain in his neck, 
left shoulder and arm.  On physical examination, his chest 
was clear to auscultation.  In March 2000, there were similar 
complaints.  Admission examination showed his lungs to be 
clear to auscultation and percussion.  Neck complaints lead 
to private hospital admission in February 2001.  The veteran 
reported smoking one pack of cigarettes per day.  The chest 
was clear to auscultation.  None of these private hospital 
reports contain complaints, findings or diagnoses of 
asbestosis, bronchitis, or other chronic pulmonary disorder.  

VA clinical records from April 1996 to August 2001 noted 
continued smoking, without mention of asbestosis or other 
chronic pulmonary disorder.  

Additional VA clinical records show that the veteran was 
followed from February 2002 to July 2004.  A VA clinical 
note, dated in February 2002, reveals the veteran's lungs 
were clear to auscultation at that time.  

In September 2003, the veteran appeared at the RO and gave 
sworn testimony to a decision review officer.  The veteran 
reported that he had a legal settlement for asbestos exposure 
while in service.  He stated that he was a bosun's mate and 
worked and slept around asbestos.  

VA afforded the veteran pulmonary function testing in October 
2003.  There was no obstructive lung defect indicated by the 
FEV1/FVC ratio.  See 38 C.F.R. § 4.97, Codes 6600 to 6604 
(2005).  A restrictive lung defect could not be excluded by 
this test alone.  See 38 C.F.R. § 4.97, Codes 6840 to 6845 
(2005).  There was an insignificant response to the 
bronchodilator.  

A VA respiratory examination was done in October 2003.  The 
claims folder was available and reviewed.  The veteran 
reported having a productive cough in the morning and 
sometimes during the day.  He reported orthopnea 2 to 3 times 
per week.  He used an albuterol inhaler, but did not find it 
very helpful.  He also had a nebulizer, which he had not used 
in 4 to 5 months.  He stated that he had previously been 
advised that his X-rays showed asbestos and he received a 
legal settlement for it.  He stated that the ships he was on 
were highly toxic with asbestos.  He stated that he never had 
pneumonia and began having bronchitis in the 1980's.  He 
reported that he became short of breath on walking 1 to 11/2 
blocks on level ground, as well as when he was only talking, 
or talking and walking half a block.  Pulmonary function 
tests were reviewed.  The pertinent diagnoses were history of 
asbestos exposure, recurrent bronchitis by history, and 
tobaccoism.  The examiner commented that it was as likely as 
not that the veteran's alleged recurring bronchitis was not 
related to his history of asbestos exposure.  

The October 2003 VA X-rays showed the lungs and pleural 
spaces to be clear with no focal areas of consolidation 
identified.  There was no significant interstitial disease or 
pleural plaquing identified.  The cardiac and mediastinal 
silhouettes were within normal limits.  Previous spine 
surgery was noted.  The bones and soft tissues were other 
wise unremarkable.  The impression was that there was no 
acute cardiopulmonary disease and no significant change since 
August 2001.  

A VA clinical record, dated in November 2003, shows the 
veteran complained of a squeezing chest pain if he moved 
around too much.  There was associated exertional dyspnea and 
no cough or hemoptysis.  Breath sounds were coarse with a 
prolonged expiratory phase.  There was no overt wheeze.  It 
was noted that the veteran had a long history of smoking and 
a history of exposure to asbestos.  It was noted that a local 
X-ray showed no pleural plaquing and the veteran had a report 
of pleural thickening.  It was strongly recommended that he 
stop smoking.  

A VA respiratory examination was done in December 2003.  The 
examiner discussed the 1993 report from Dr. R. A. R., which 
did not mention pleural plaques, but only pleural thickening.  
The examiner pointed out that pleural thickening was 
compatible with several respiratory abnormalities and not 
diagnostic of any.  The examiner remained with his initial 
impression that the veteran had asbestos exposure, but there 
was no diagnostic test indicating that he did in fact develop 
pulmonary asbestosis.  The 1993 X-ray report was discussed 
with the radiologist who read the October 2003 X-rays and he 
agreed that it was highly unlikely that the veteran's pleural 
thickening in 1993 would be related to asbestosis when his 
chest X-ray was now clear.  

A VA clinical note, dated in June 2004, shows the veteran's 
lungs were clear to auscultation.  

Also in June 2004, VA afforded the veteran a computerized 
tomography (CT) scan specifically looking for asbestosis 
changes.  The lungs were clear with no infiltrates, 
effusions, or masses.  No interstitial changes were seen.  
The mediastinum showed normal structures.  No calcified 
pleural plaques were identified.  The impression was a normal 
study with no evidence of asbestosis seen.  

In August 2005, the veteran discussed his claim with the 
undersigned Veterans Law Judge during a video conference 
hearing.  He told of serving on ships which had asbestos 
covered pipes all around in the living, eating and sleeping 
areas.  The veteran described his respiratory symptoms and 
treatment for those symptoms.  He reported various diagnoses.  
He reported receiving a settlement in a class action suit 
based on asbestos exposure.  The veteran recalled that he 
subsequently submitted copies of medical reports used in 
those suits (discussed above), along with various 
correspondence from the attorneys representing him in that 
matter.  He waived RO consideration of this evidence.  See 
38 C.F.R. § 20.1304 (2005).  

Conclusion

There overwhelming preponderance of the evidence is against a 
current diagnosis of asbestosis or a lung disease caused by 
asbestos exposure.  Private X-ray studies have been 
interpreted as having results compatible with pneumoconiosis 
and asbestosis (a form of pneumoconiosis).  However, the vast 
majority of the clinical and X-ray examinations performed 
post-service, to include in recent years, rule out such a 
diagnosis.  The most probative and persuasive evidence comes 
from the 1995 and 2003 VA studies and examinations, which 
showed that there was no evidence of asbestos related 
disease, because the opinions were based on multiple studies.  
In addition to clinical and X-ray examinations of the 
veteran, there are results of pulmonary function tests and CT 
scans.  Moreover, these opinions were based upon a review of 
the extensive medical and X-ray records in the claims file, 
to include the supporting private evidence.  The Board finds 
that these reports provide the most probative evidence and 
establish by a preponderance of evidence that the veteran 
does not have claimed asbestosis or any other lung disease 
linked to exposure to asbestos.  

Turning next to the question of whether the veteran has any 
other lung disease linked to service, the record shows that 
there have been intermittent abnormal clinical and X-ray 
findings and some examiners have diagnosed bronchitis and 
COPD, but the latter lung diseases have been linked to the 
veteran's long-standing history of smoking.  There is no 
competent evidence which connects a current pulmonary disease 
to the veteran's active service.  The service medical records 
are negative for any indication of lung disease.  The report 
of the separation examination provides competent evidence 
that the veteran's lungs were normal at the time the veteran 
was discharged from service.  Many years passed without any 
clinical or X-ray evidence of pulmonary disease.  Evidence of 
a prolonged period without medical complaint, since military 
service, can be considered as evidence against the claim.  
Maxson, at 1333.  There is no competent opinion of record 
that links a current lung disease, to include bronchitis, to 
any incident of or finding recorded during service.  
Therefore, the preponderance of evidence is also against this 
aspect of the veteran's claim.  

The Board finds that the rather awkwardly worded October 2003 
opinion that it was "as likely as not that the veteran's 
alleged recurring bronchitis was not related to his history 
of asbestos exposure", when read with the remainder of the 
examination report, to include the diagnoses of recurrent 
bronchitis by history and tobaccoism, weighs against the 
claim of a current lung disease linked to service.

As to the medical opinion of a relationship between the 
veteran's currently diagnosed chronic bronchitis with his 
history of smoking, the veteran has not claimed that his a 
current lung disease is related to in-service tobacco use.  
In any event, legislation has been enacted which effectively 
prohibits service connection of death or disability on the 
basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of 
active service.  See 38 U.S.C.A. § 1103 (West 2002).

As the preponderance of the evidence is against the veteran's 
claim for service connection for asbestosis or any other lung 
disease, including bronchitis, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a chronic lung disease, to include 
asbestosis and bronchitis, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


